Order entered June 28, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01219-CV

                               DIANE E. CLEMENTS, Appellant

                                                 V.

   CVS PHARMACY, INC., CVS CAREMARK CORP., CVS HEALTH, CAREMARK,
                  LLC, AND DM DESIGNS, INC., Appellees

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-04930-2015

                                             ORDER
        Appellant’s brief in this appeal is overdue. It was first due December 17, 2017.

       On February 15, 2018, after two extensions for filing the brief had been granted, counsel

for appellant informed the Court appellant had died. He sought another extension and explained

that while appellant’s husband was expected to be appointed administrator of appellant’s estate,

he was not yet authorized to act on her behalf. Based on counsel’s representations, we extended

the deadline for filing the brief another thirty days and then another sixty days.

       Our order granting the last extension directed appellant’s brief or a status report on the

probate proceedings be filed no later than May 28, 2018. To date, however, neither has been

filed. Accordingly, we again ORDER either appellant’s brief or a status report be filed. We
caution that failure to comply by July 13, 2018 may result in the appeal being dismissed for want

of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).




                                                     /s/   DAVID EVANS
                                                           JUSTICE